DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim(s) Status
Claims 1-20 are currently being examined.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 2  and 13-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 	In particular, claim 2 depends upon itself and is therefore indefinite. For examination purposes the examiner will interpret that the claim depends on claim 1. 	In particular, claim 13 depends upon itself and is therefore indefinite. For examination purposes the examiner will interpret that the claim depends on claim 12. 	Claims 14-17 have the same issue due to dependency. 	In particular, claim 18 depends upon itself and is therefore indefinite. For examination purposes the examiner will interpret that the claim depends on claim 12. 	Claim 19 has the same issue due to dependency.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-3, 7, 11-14, 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Colon (US 2019/0250653 A1, IDS) in view of Picardi et al. (“Picardi”, US 10,845,079 B1). 	1) Regarding claims 1 and 12, Colon discloses a system (Figs. 1-2) comprising: 	a device (¶0034 with reference to Fig. 1: sensors 150) adapted to sense parameter(s) of one or more items placed inside a container (Fig. 1: interior of the shipping container 140) and transmit information of the sensed parameter(s) to a first server (¶0034 with reference to Fig. 1: RACMC server 110). 	As per the limitation the first server adapted to determine an anomaly associated with the one or more items based on the information of the sensed parameter(s) and to communicate the determined anomaly to a second server; and the second server adapted to determine an action for the anomaly and to communicate the action to the container for rectifying the anomaly. 	Colon discloses, in ¶0052-53 with reference to Figs. 1-3, that the server 110 provides control instructions to a controller located in the container to control and correct the ambient condition of sensitive goods based on received sensor data from the sensor within the container. Colon further discloses, in ¶0059 with reference to Fig. 3A, the concept of configuring the server 110 to communicate to other servers 375 and controllers within the container. 	Picardi discloses, in Col. 24, lines 7-13 with reference to Fig. 6, the concept of configuring a monitoring server(i.e. 660) to receive sensor data that is provide to another server (i.e., 610) that provides control signals to adjust parameters. 	At the filing of invention, it would have been obvious to a person of ordinary skill in the art to incorporate the concept of configuring a monitoring server to receive sensor data that is provide to another server that provides control signals to adjust parameters as taught by Picardi, into the system as taught by Colon to enable one server to receive sensor data and provide the sensor data to another server for control features, with the motivation to enhance the monitoring and control features of the system. 	2) Regarding claims 2 and 13, Colon and Picardi teach wherein the anomaly is determined if the information of the sensed parameter(s) of the one or more items goes beyond a pre- defined threshold for the parameter(s) (Colon: ¶0040). 	3) Regarding claims 3 and 14, Colon and Picardi teach wherein the second server is adapted to determine the action for the anomaly when the anomaly is categorized under a recoverable alarm (applicant’s specification, see ¶0008; ¶0019; ¶0052, is void of a clear meaning of a recoverable alarm. Therefore,  the examiner will interpret the meaning to be condition that alerts the system that correction is needed. Colon discloses, in ¶0039, providing a correction response to change the sense ambient condition). 	4) Regarding claims 8 and 17, Colon and Picardi teach wherein the container is adapted to sense the parameter(s) in the container and transmit information of the sensed parameter(s) to the second server (Picardi discloses, in Col. 22, lines 35-41). 	5) Regarding claim 11, Colon and Picardi teach wherein the parameter(s) sensed by the device and the container comprises temperature parameter, humidity parameter, carbon dioxide parameter and/or pressure parameter (Colom: ¶0027;  ¶0031). 	6) Regarding claim 20, Colon and Picardi with the same motivation to combine, as presented in the rejection of claims 1 and 12, teach a computer readable medium (Colon: ¶0057; ¶0082) comprising one or more processors and a memory (Colon: ¶0057; ¶0082) coupled to the one or more processors (Colon: ¶0057; ¶0082), the memory storing instructions executed by the one or more processors (Colon: ¶0057; ¶0082), the one or more processors configured to: 	receive, from a device, information of sensed parameter(s) of one or more items, the one or more items placed inside a container (see analysis of the rejection of claims 1 and 12); 	determine, by a first server, an anomaly associated with the one or more items based on the information of the sensed parameter(s) (see analysis of the rejection of claims 1 and 12); and 	communicate the determined anomaly to a second server, wherein the second server determines an action for the anomaly and communicates the action to the container for rectifying the anomaly (see analysis of the rejection of claims 1 and 12). 
Claim(s) 4 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Colon in view of Picardi, and in further view of Rebinger (DE 102018205432 A1). 	1) Regarding claims 4 and 15, as per the limitation wherein the action communicated to the container comprises a shutdown-restart action. 	Colon discloses, in ¶0028, that the system may be a refrigeration container. 	Rebinger discloses, on annotated page 5-6, the concept of shutting a refrigerator system and restarting it based on sensed temperature condition. 	At the filing of invention, it would have been obvious to a person of ordinary skill in the art to incorporate the concept of shutting a refrigerator system and restarting it based on sensed temperature condition as taught by Rebinger, into the system as taught by Colon and Picardi, with the motivation to enhance the control features of the system.
Claim(s) 5 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Colon in view of Picardi, and in further view of Campalans et al. (“Campalans”, US 2018/0099062 A1)
1) Regarding claims 5 and 18, as per the limitation wherein the second server is adapted to provide a diagnostics service to the container using a two-way communication channel. 	Colon and Picardi teach the server using a two-communication channel, see Fig. 1. 	Campalans discloses, in ¶0014, the concept of configuring a server to perform diagnostics remote services. 	At the filing of invention, it would have been obvious to a person of ordinary skill in the art to incorporate the concept of configuring a server to perform diagnostics remote services as taught by Campalans, into the system as taught by Colon and Picardi, with the motivation to enhance the monitoring features of the system.
Claim(s) 6-7, 9-10, 16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Colon in view of Picardi, and in further view of Breed (US 2008/0270076 A1).
1) Regarding claims 6 and 16, Colon and Picardi teach wherein the one or more items and the device are placed inside one or more boxes and the one or more boxes are placed inside the container. 	Breed discloses, in ¶0166 with reference to Fig. 3B, the concept of placing boxes into to container. 	At the filing of invention, it would have been obvious to a person of ordinary skill in the art to incorporate the concept of placing boxes into to container as taught by Breed, into the system as taught by Colon and Picardi, with the motivation to enhance the item transport and monitoring features of the system. 	2) Regarding claim 7, Colon, Picardi and Breed teach wherein the action received by the container is executed by the container to maintain a desired atmospheric condition inside the one or more boxes. 	Colon discloses, in ¶0009, maintaining the desired ambient condition (corresponding to an atmospheric condition). 	Breed discloses, in ¶0199, performing control features to obtain desire sensor information. 	At the filing of invention, it would have been obvious to a person of ordinary skill in the art to provide control features to the boxes containing goods to control and maintain the desire ambient condition.  	3) Regarding claims 9 and 19, with consideration of the motivation to combine the teachings by Breed, in the rejection of claim 1, Colon and Picardi combine with Breed teach wherein the information of the sensed parameter(s) in the container and the information of the sensed parameter(s) inside the one or more boxes are different (Colon: discloses, in ¶0031 with reference to Fig. 2, the concept of providing a secondary temperature sensor local to the position of the item being on a particular pallet. Thus, it would have been obvious to a person of ordinary skill in the art to provide secondary temperature sensors internal to the boxes to sense internal temperature condition verses the general ambient temperature of the container, with the motivation to enhance the temperature monitoring feature of the system), wherein the container and the device independently sense the parameter(s) (as addressed above). 	4) Regarding claim 10, Colon and Picardi teach wherein the container and the device comprise a temperature sensor, a humidity sensor, a carbon dioxide sensor and/or a pressure sensor (Colom: ¶0027;  ¶0031).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  	US 6471136 B1; US 20060220842 A1; US 20130340444 A1, monitoring ambient condition of environments that contain items.

 Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHICO A FOXX whose telephone number is (571)272-5530. The examiner can normally be reached 9:00 - 6:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quan-Zhen Wang can be reached on 571-272-3114. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHICO A. FOXX
Primary Examiner
Art Unit 2684



/CHICO A FOXX/Examiner, Art Unit 2684